DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 08/19/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-3 as being anticipated by Zhou et al. (Zhou, L.; Kou, K.; Wang, Y., 2014, Synthesis of soluble and thermally stable polyimides and phthalimide as pendent groups from pyridine-containing triazmine, J. Mater. Sci., 49, 5141-5150).
	Claim 1 has been amended.
	Claims 1-3 and 5-19 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase et al. (Murase, T. and Fujita, M., 2005, Highly Blue Luminescent Triazine-Amine Conjugated Oligomers, J. Org. Chem. 70, 9269-9278).
With respect to claim 1, Murase teaches compound 4’ (X=O) (page 9273), which is pictured below.

    PNG
    media_image1.png
    381
    436
    media_image1.png
    Greyscale


This compound meets the requirements of instant Chemical Formula 1 when X1-X3 are nitrogen atoms, R1 and R2 are substituted phenyl groups, L1 and L2 are unsubstituted phenylene groups, Z is oxygen, and R3 is a cyano group.
With respect to claims 2 and 3, Murase teaches the compound of claim 1, and L1 and L2 are unsubstituted phenylene groups, as discussed and pictured above.

Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 5-9, the closest identified art is Andreev et al. (Andreev, V.M.; Kharkova, G.M.; Fokin, E.P.; Khachaturyan, V.M., 1979, Stabilization of temperature-indicating polymer films, Izvestiya Sibirskogo Otdeleniya Akademii Nauk SSSR (2), 124-129).
The following is a statement of reasons for the indication of allowable subject matter: 
What is claimed in claims 6 and 7 is a group of specific definitions for R3 of parent claim 1. What is claimed in claim 8 is several complete embodiments of the inventive compound. What is claimed in claim 9 is an organic electronic device comprising the compound.
A search of the prior art did not identify the claimed invention.
The closest identified art is Zhou et al. (Zhou, L.; Kou, K.; Wang, Y., 2014, Synthesis of soluble and thermally stable polyimides with phthalimide as pendent groups from pyridine-containing triamine, J. Mater. Sci., 49, 5141-5150)
With respect to claim 1, Zhou discloses the compounds below.

    PNG
    media_image2.png
    270
    225
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    240
    212
    media_image3.png
    Greyscale

However, Zhou does not teach nor fairly suggest that R3 is any chemical moiety other than a nitro or amine group.
Additionally, there existed no motivation in Zhou nor the prior art as a whole to modify the compound at a position analogous to R3 to arrive at the claimed invention.
With respect to claim 8, Zhou does not teach nor fairly suggest that R3 is any chemical moiety other than a nitro or amine group.
Additionally, there existed no motivation in Zhou nor the prior art as a whole to modify the compound at a position analogous to R3 to arrive at the claimed invention.
With respect to claim 9, Zhou does not teach use of the compound of claim 1 in an organic electronic device.
Additionally, there existed no motivation in Zhou nor the prior art as a whole to incorporate the compound in an organic electronic device.
Claims 10-19 would also be allowable as they are dependent on claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fink et al. (US Pat. No. 6,352,791 B2) – Teaches relevant triazine compounds

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786